  Case 1:20-cr-00203-BMC Document 32 Filed 07/20/20 Page 1 of 2 PageID #: 92


                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York

DMP:ICR/JEA                                            271 Cadman Plaza East
F. #2020R00508                                         Brooklyn, New York 11201



                                                       July 20, 2020


By Email and ECF

Sabrina P. Shroff, Esq.
Law Offices of Sabrina P. Shroff
233 Broadway
New York, NY 10007

Paul Shechtman, Esq.
Bracewell LLP
1251 Avenue of the Americas
49th Floor
New York, NY 10200

Peter W. Baldwin, Esq.
Faegre Drinker Biddle & Reath LLP
1177 Avenue of the Americas
41st Floor
New York, NY 10036

                Re:    United States v. Colinford Mattis and Urooj Rahman
                       Criminal Docket No. 20-203 (BMC)

Dear Counsel:

               Pursuant to the Court’s July 15, 2020 Minute Order in the above-captioned case,
the government encloses records provided to the government by the Clerk of Court regarding the
county of residence, zip code, and, to the extent available, the race and age of the individuals listed
in the Master Jury Wheel from which was selected the Central Islip Thursday Grand Jury
empaneled on October 10, 2019.

               The records enclosed with this letter constitute the “contents of records or papers
used by the jury commission or clerk in connection with the jury selection process” that are
protected by statute, and you are advised that you may not further disclose or disseminate the
enclosed records except as “necessary in the preparation or presentation of a motion under [28
  Case 1:20-cr-00203-BMC Document 32 Filed 07/20/20 Page 2 of 2 PageID #: 93




U.S.C. § 1867(a), (b), or (c)].” 28 U.S.C. § 1867(f). You are further advised that “[a]ny person
who discloses the contents of any record or paper in violation of this subsection may be fined not
more than $1,000 or imprisoned not more than one year, or both.” Id.

                                                    Very truly yours,

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney

                                             By:     /s/
                                                    Ian C. Richardson
                                                    Jonathan E. Algor
                                                    Assistant U.S. Attorneys
                                                    (718) 254-6299/6248

Enclosures

cc:    Clerk of the Court (BMC) (by ECF) (without enclosures)




                                                2
